Case 1:19-cv-01869-LPS Document 13-14 Filed 12/20/19 Page 1 of 4 PageID #: 488




                         EXHIBIT 14
10/4/2019   Case 1:19-cv-01869-LPS Document
                                         How 13-14
                                             to use SignFiled   12/20/19
                                                        in with Apple          Page 2 of 4 PageID #: 489
                                                                      - Apple Support




               How to use Sign in with Apple
               Sign in with Apple is the fast, easy, and more private way to sign into apps and websites
               using the Apple ID that you already have.




               About Sign in with Apple
               When you see a Sign in with Apple button on a participating app or website, it means you can set up an
               account and sign in with your Apple ID. Instead of using a social media account, or filling out forms and
               choosing another new password, just tap the Sign in with Apple button, review your information, and sign
               in quickly and securely with Face ID, Touch ID, or your device passcode.

               Sign in with Apple is built from the ground up to respect your privacy and keep you in control of your
               personal information. At your first sign in, apps and websites can ask only for your name and email address
               to set up an account for you. You can use Hide My Email—Apple's private email relay service—to create
               and share a unique, random email address that forwards to your personal email. That way you can receive
               useful messages from the app without sharing your personal email address. Only the registered app or site
               developer can communicate with you using this email, and you can turn it off at any time.

               Sign in with Apple wonʼt track or profile you as you use your favorite apps and websites, and Apple retains
               only the information thatʼs needed to make sure you can sign in and manage your account.


               What you need
               To sign into an app or website that offers Sign in with Apple, you need:

                  An Apple ID that uses two-factor authentication.
                  To be signed in to iCloud with this Apple ID on your Apple device.

               Sign in with Apple is available with participating apps on Apple devices with the latest software—iOS 13 or
               later, iPadOS 13 or later, watchOS 6 or later, macOS Catalina 10.15 or later, and tvOS 13 or later—and with
               participating websites in Safari. You can also use Sign in with Apple with other web browsers and on other
               platforms, like Android or Windows.

               Sign in with Apple is not available for children under 13 years old. This age may vary by country or region.



https://support.apple.com/en-us/HT210318                                                                                      1/3
10/4/2019   Case 1:19-cv-01869-LPS Document
                                         How 13-14
                                             to use SignFiled   12/20/19
                                                        in with Apple          Page 3 of 4 PageID #: 490
                                                                      - Apple Support

               Use Sign in with Apple on your
               Apple device
               Using Sign in with Apple is quick and easy on any Apple
               device with the latest software. Make sure you're signed in
               with your Apple ID on your device.

                1. Tap the Sign in with Apple button on the participating app
                     or website.
               2. If the app or site has not requested any information to set
                     up your account, check that your Apple ID is correct and
                     go to Step 4.
               3. If you're asked to provide your name and email address,
                     Sign in with Apple automatically fills in the information
                     from your Apple ID. You can edit your name if you like and
                     choose Share My Email or Hide My Email.
               4. Tap Continue and confirm with a quick Face ID, Touch ID,
                     or device passcode to sign in. If you don't have Face ID,
                     Touch ID, or a passcode set up, enter your Apple ID
                     password.

               As long as you remain signed in on your device, you will
               automatically stay signed in to most apps.

               If you need to sign in again, just tap the Sign in with Apple
               button again and complete a simple Face ID, Touch ID, or
               passcode confirmation. It works the same way on your other
               Apple devices that you're signed into with the same Apple
               ID.




               Use Sign in with Apple on other platforms
               Many apps are available across Apple devices, the web, and other platforms like Android or Windows.
               Developers can add Sign in with Apple anywhere they offer their app or service, so you can sign in quickly
               and easily.

                1. Tap the Sign in with Apple button on the participating app or website.
               2. When you see a secure, Apple-hosted webpage, enter your Apple ID and password.
               3. The first time you sign in, you're prompted for a verification code from your trusted Apple device or
                     phone number. Check your device and enter the code. On the web, you can skip this step for 30 days
                     after your initial sign in by choosing to trust the browser you are currently using.
               4. If the app or site has not requested any information to set up your account, check that your Apple ID is
                     correct and go to Step 6.
               5. If you're asked to provide your name and email address, Sign in with Apple automatically fills in the
                     information from your Apple ID. You can edit your name if you like and choose Share My Email or Hide
                     My Email.
               6. Tap Continue to complete the sign-in process.




               Learn more
https://support.apple.com/en-us/HT210318                                                                                     2/3
10/4/2019    Case 1:19-cv-01869-LPS Document
                                          How 13-14
                                              to use SignFiled   12/20/19
                                                         in with Apple          Page 4 of 4 PageID #: 491
                                                                       - Apple Support

                      Learn more about the Hide My Email option.
                      Manage your account to review the apps you use with Sign in with Apple.



                  Information about products not manufactured by Apple, or independent websites not controlled or tested by Apple, is provided without recommendation or
                  endorsement. Apple assumes no responsibility with regard to the selection, performance, or use of third-party websites or products. Apple makes no
                  representations regarding third-party website accuracy or reliability. Risks are inherent in the use of the Internet. Contact the vendor for additional
                  information. Other company and product names may be trademarks of their respective owners.



                  Published Date: September 19, 2019




   Helpful?            Yes                   No




             Start a Discussion
             in Apple Support Communities
      Ask other users about this article


        Submit my question to the community



   See all questions on this article 




            Support        How to use Sign in with Apple



   Copyright © 2019 Apple Inc. All rights reserved.   Privacy Policy   Terms of Use     Sales and Refunds     Site Map                                                      United States




https://support.apple.com/en-us/HT210318                                                                                                                                                    3/3
